Citation Nr: 0529773	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  03-29 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a prostate condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel
INTRODUCTION

The veteran served on active duty with the recognized 
guerilla forces from November 1942 to August 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, that denied an 
application to reopen a claim for service connection for 
prostate resection for benign prostatic hypertrophy.

The veteran has sought to reopen this claim on several 
occasions.  On May 28, 2004, the Board issued a decision that 
denied reopening of the claim.  But on May 24, 2005, several 
days before the Board's decision, the RO received the 
veteran's request for a hearing before the Board via 
videoconference from the RO.  Generally, such a request for a 
hearing would have to be honored, thus necessitating that the 
Board's May 2004 decision be vacated.  See 38 C.F.R. 
§ 20.1304(a) (2005).  

However, the veteran also submitted a letter dated in June 
2004 (and received in July 2004), which the Board treated as 
a motion for reconsideration.  In July 2004, the Chairman of 
the Board denied reconsideration of the May 28, 2004, Board 
decision.  Moreover, after subsequent attempts to clarify the 
veteran's hearing request, and prior to the issuance of any 
vacatur by the Board, the veteran submitted a withdrawal of 
the hearing request in September 2004.  This correspondence 
satisfied the criteria for withdrawal of a pending hearing 
request.  38 C.F.R. § 20.702(e) (2005).  Therefore, there is 
no need to vacate the May 28, 2004, decision, in view of the 
withdrawal of the hearing request.

Thus, the present claim arises from October 2004 
correspondence from the veteran, wherein he again sought to 
reopen the claim for service connection for a prostate 
condition.  In December 2004, he expressed his desire for a 
hearing.  In view of extenuating circumstances (such as his 
advanced age and health considerations, as well as the 
logistical difficulty in scheduling a hearing in a timely 
fashion) and the veteran's repeated desire to testify before 
the Board, the Board accepted his testimony at a hearing held 
at the Manila RO in June 2005. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required of him.


REMAND

Regrettably, the Board must remand this case.  The RO denied 
the veteran's application to reopen the claim for service 
connection for a prostate condition (prostate resection for 
benign prostatic hypertrophy) in February 2005.  The veteran 
has disagreed with this rating decision on several occasions, 
well within one year of the notification to him of the rating 
decision.  See 38 U.S.C.A. § 7105 (West 2002).  

The RO has not yet issued a statement of the case (SOC) 
regarding this issue.  When a claimant files a timely notice 
of disagreement (NOD) and the RO has not issued an SOC, the 
Board should remand the issue to the RO for issuance of an 
SOC.  In this case, the veteran has filed a timely NOD.  The 
failure to issue an SOC is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999).  
Therefore, the Board is remanding this issue for the 
appropriate SOC. 

In addition, the veteran's representative does not appear to 
have been apprised of all actions in this case.  In May 2004, 
the veteran appointed the American legion as his 
representative.  To date, it does not appear that VA has sent 
the American Legion notice of the Board Chairman's July 23, 
2004, denial of a motion for reconsideration of the May 2004 
Board decision; or the RO's correspondence on November 10, 
2004.  On remand, the RO should send those documents, as well 
as the Board's decision on May 28, 2004, to the properly 
designated representative (i.e., the American Legion).

Accordingly, the Board REMANDS the case to the RO, via the 
AMC in Washington, D.C., for the following actions:

1.  Send copies of the following 
documents to the veteran's 
representative, the American Legion: (1) 
the Board's decision on May 28, 2004; 
(2) the Board Chairman's July 23, 2004, 
denial of a motion for reconsideration 
of the May 2004 Board decision; and (3) 
the RO's correspondence on November 10, 
2004.  

2.  Readjudicate the veteran's 
application to reopen the claim for 
service connection for a prostate 
condition.  If the decision remains 
adverse to the veteran, provide the 
veteran and his representative with a 
statement of the case on the issue and 
the appropriate opportunity to respond 
thereto.  Inform the veteran that he 
must file a substantive appeal within 
the appropriate period of time in order 
to perfect his appeal of this issue.  
Then, if an appeal is perfected, return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The RO must treat this 
claim expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


